Case 1:06-cv-00451-JFB-SRF Document 456 Filed 01/04/21 Page 1 of 1 PageID #: 22169


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE
  ALCOA, Inc.,
                   Plaintiff,
                                                            C.A. No. 06-451-JFB-SRF
         vs.

  ALCAN ROLLED PRODUCTS-                                             ORDER
  RAVENSWOOD LLC, f/k/a PECHINEY
  ROLLED PRODUCTS LLC, PECHINEY
  CAST PLATE INC., and CENTURY
  ALUMINUM COMPANY,

                  Defendants.

        This matter is before the Court on Defendant Pechiney’s motion to continue trial. D.I.

 454.   The Court previously held a hearing concerning the trial date and location on

 December 14, 2020. Due to the ongoing pandemic, the Court was concerned about the

 date and location of trial. After considering the parties’ arguments, the Court found that trial

 would remain as scheduled February 8, 2021. Defendant Pechiney now advises the Court

 that due to logistical and pandemic concerns; it now joins the balance of the parties in their

 previously asserted request for continuance due to the same concerns.

        The Court finds that the safety and logistical problems expressed by the parties is

 sufficient to justify a continuance.

        IT IS ORDERED that the defendant Pechiney’s motion for continuance is granted.

 Trial in this matter is scheduled at 9:00 am, September 20, 2021, in a courtroom to be

 determined in the J. Caleb Boggs Federal Building, Wilmington, DE.

        IT IS FURTHER ORDERED that pretrial filing deadlines are continued. A

 separate order will be entered setting filing deadlines.

        Dated this 4th day of January, 2021.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
                                                1
